Title: To Thomas Jefferson from Albert Gallatin, 16 November 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                16 Nov 1806
                            
                        
                        President’s message
                        
                            1st page
                        
                        
                            Foreign relations—“could leave no imputation on either our moderation or forbearance”—The plan to
                            terminate the Spanish differences by the purchase of Florida will, if successful, prove highly advantageous to the United
                            States, but is ill relished by Spain and in case of failure will not alone afford proofs of
                            moderation or forbearance. There must be found in the contingent instructions given to our ministers in case they should
                            fail in the principal object. What have those been? and do they fully justify the assertion? I have not seen them &
                            mention this merely for consideration. [Note in TJ’s hand:] the ultimatum of
                            our instructions is 1. satisfaction for spoliations & 2. silence as to limits, leaving each party to pursue it’s own
                            course as to these.
                        
                     
                        
                           
                              England
                           
                           
                           “whether this (issue) will be such as &a. must depend on that issue” There
                            is some inaccuracy in the construction of that sentence, the meaning of which is that the necessity of the repeal or
                            reinforcement &a. depends on the issue of the negociations.
                        
                        
                           
                              Spain
                           
                           +
                           “has consented to meet us &a” Is the fact positively asserted by Mr Armstrong? Mr Erving in his
                            last letter denies it.
                        
                        
                           
                              2d page
                           
                           +
                           “and to permit no new settlement or post to be taken within it” The last instructions permit as an
                            ultimatum & under certain circumstances the maintenance of the encreased force at Bayou pierre.
                            But the whole of this paragraph will probably require some modification, if the intelligence of an arrangement between
                            Wilkinson and Herrera proves true.
                        
                        
                           
                              Army
                           
                           +
                           Might not the words “in other respects our,” or some to that effect be substituted to “our regular.” For
                            it seems to me that the continuance of a corps of cavalry by voluntary enlistment & for the term
                            stated in the preceding paragraph is to all intents an increase of regular force as contradistinguished from militia or
                            volunteers.
                        
                        
                           
                              New Orleans
                           
                           +
                           I would omit the words “perhaps the present fort of Plaquemine” 1st. in order to avoid unnecessary
                            commitment of opinion—2dly because Plaquemine is not, I believe, below all the firm lands. 
                        
                        
                           
                              3d page
                           
                           +
                           Observe also that the approaches by Lake Pontchartrain must be defended as well as those by the
                            Mississippi.
                        
                     
                            
                        
                            
                         
                            
                            
                        
                            
                        
                        
                           
                              Fortifications
                           
                           +
                           
                            
                         Substitute a to some; as this last expression may be
                            construed into an evidence of disregard for that mode of defence. And considering the lively interest felt in a certain
                            quarter on that question and the use made of it, is it necessary to speak of that object in terms as decisive as those
                            used at the end of page 7th.? Might not these last be omitted or modified?
                        
                        
                           
                              4th page
                           
                        
                        
                           
                              Insurrection
                           
                           
                           
                            
                        If the information received is not sufficiently decisive to affix criminality to certain individuals, the
                            word “are” at the end of 4th line may be omitted; but if the proofs received, without being legal evidence, are sufficient
                            to impress a conviction that the object was of an internal nature, the word should remain.
                        
                        
                           
                           +
                           “where an enterprize is meditated &a” The following paragraph shews that
                            there are cases in which the powers of prevention given by the laws are not sufficient against enterprizes meditated
                            against foreign nations. On that account, & because it appears important, considering Miranda’s expedition, not to
                            impress too forcibly the opinion that those powers are really sufficient, I would suggest not only to substitute another
                            word to “meditated”, but to place the defect of the existing laws in that respect in a more prominent & explicit point of
                            view than is done by the following paragraph. This may perhaps be effected by making that subject a distinct lead instead
                            of mentioning it incidentally and by indicating it in more general terms. For pointing out a single particular defect
                            seems to diminish its importance—Quere whether some more direct allusion to Miranda’s expedition
                            would not be politick & practicable?
                        
                     
                  
                        
                        
                            
                        
                        
                        
                        
                        
                     
                        
                           
                              Indians
                           
                           
                           “we have nothing to fear from that quarter” The assurance seems too positive as danger may arise from
                            causes not under our controul such as the intrigues of Spanish agents to the South and of British traders on the
                            northwest.
                        
                        
                           
                              5th & 6th pages
                        
                        
                           
                              Red river
                              —Mississippi
                           
                           +
                           The details seem comparatively too long, both in relation to the other parts of the message generally &
                            to the Missouri expedition. But I would, at all events avoid a commitment respecting the Northern boundary of either
                            Louisiana or the U. States. The boundary fixed by the treaty of Utrecht might be & probably was intended for Canada
                            rather than for Louisiana; and Crozat’s charter expressly limits the last province to the 45th degree of latitude. As to
                            the U. States we have conceded that a parallel Westwly from the Lake of the
                            Woods was not our necessary boundary, and have agreed heretofore to a straight line from that Lake to the Source of the
                            Mississippi.
                        
                        
                           
                        
                        
                           
                              7th page Salt tax—
                           This has never amounted to 600,000 dollars & averages about 550,000. The mediterranean fund, at present
                            & whilst the European war continues is worth almost a million. The words “not materially different in amount” are not
                            therefore correct. Observe also that ⅖ of the Salt tax, 8
                            cents per bushel, expire on 3d March 1811. We may dispense with the whole of it from the present time or say from 1 July
                            next, provided the Medit. fund be continued only for 2 years longer or till 1 Jany. 1809. If circumstances should then
                            render a further continuation necessary it may then be again extended. I would, on the whole propose to suppress the words
                            “not materially different in amount” and that the next line should read “by continuing for a limited time the Medit. fund”
                        
                        
                           
                           +
                        
                        
                           
                              University
                           
                           +
                           “they cannot then be applied to the extinguishment &a.” I would wish that between the words then & be the following should be inserted “without a modification
                            assented to by the public creditors”—or that the idea should be inserted in some other way in the paragraph. It will be
                            consistent with the opinion expressed that the extinguishment &a & liberation &a. are the most desirable of all objects, and Congress have now under consideration, a plan for the purpose which I
                            submitted last session & was postponed because reported too late by the Comee. of Ways & Means.
                        
                     
                            
                        
                            
                            
                        
                            
                         
                            
                            
                         
                        
                            on fortifications &a.
                        this is the paragraph which I think might without injury to the sense be omitted.
                        
                            
                        
                           
                              8th page
                           
                           
                           “to be partitioned among the states in a federal & just ratio” Would it not be best to omit these words,
                            as neither improvements nor education can ever in practice be exactly partitioned in that manner? and the suggestion might
                            embarass or defeat the amendment when before the house.
                        
                        
                           
                           
                           “the surpluses indeed which will arise &a..” . It may be observed on whatever
                            relates to the connection between those surplusses & the proposed improvements & University— 1st. that, war excepted,
                            the surplusses will, certainly & under any circumstances even while the debt will be in a course of payment, be after 1
                            Jany. 1809, be sufficient for any possible improvement. I have no doubt that they will amount to at least 2 millions a year
                            & if no modification in the debt takes place to nearly five—2dly that it will take at least the two intervening years
                            to obtain an amendment, & pass the laws designating improvements and make the arrangements preparatory to any large
                            expense—3dly that the existing surplusses are at this moment sufficient for any University or national institute. But the
                            whole of this part of the message rests on the supposition that a longer time must elapse before we are ready for any
                            considerable expenditure for improvements, and that we would not be able to meet even that for the University before the
                            time which must elapse in obtaining an amendment.   The general scope of this part of the message seems also to give a
                            preference to the University over general improvements; and it must not be forgotten, apart from any consideration of
                            their relative importance, that the last proposition may probably be popular & that the other, for university, will
                            certainly be unpopular. I think indeed that the only chance of its adoption arises from the case with which funds in
                            public lands may be granted. It appears to me therefore that the whole of that part from the words above quoted “the
                            surplusses indeed &a” to the words “to which our funds may become equal” should undergo a revisal; introducing in
                            the same place the substance of the last paragraph of the 9th page respecting a donation of lands, which seems to be
                            misplaced where it now stands. If a total revision is not approved, the following alterations are suggested.
                        
                        
                           
                           
                           Erase from the surplusses in 15th line to “first”
                            inclusively in 18th line; and insert “the surplusses are already at this moment adequate to” or words to that effect.
                        
                        
                           
                           
                           Erase from “To such” in 8th line from bottom to the end of the page and insert “But whether our views be
                            restrained”
                        
                        
                           [la]st page—
                           
                           To the word “may” in 2d line substitute “will soon”: and in 3d line, between “equal” & “I” substitute a
                            comma to a full stop.
                        
                        
                           9th page—
                           
                           Would it not be better to stop, when speaking of the amendment, at the words “to be applied” 7th line? It
                            would avoid a discussion on the words “general welfare”: and it must be observed that if even those words had the greatest
                            extent in the constitutn. of which they are susceptible vizt. that Congress had power to raise taxes &a. for
                            every purpose which they might consider productive of public welfare, yet
                            that would not give them the power to open roads & canals through the several states. The first reason given, that the
                            objects now recommended are not among those enumerated &a., is conclusive and seems sufficient. At all events I
                            would suppress the paragraph which suggests an amendment to erase from the constitution those words, as questionable in
                            its nature & & because the proposition seems to acknowledge that the words are susceptible of a very dangerous
                        meaning.
                        
                     
                        
                            
                         
                    